NO. 07-10-0264-CR
NO.
07-10-0265-CR
 
                                                     IN
THE COURT OF APPEALS
 
                                          FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                  AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            NOVEMBER
10, 2010
                                                ______________________________
 
 
                                                         ANTHONY
CALDERON,
 
Appellant
 
                                                                             v.
 
                                                          THE STATE OF TEXAS,
 
Appellee
                                             _________________________________
 
               FROM THE COUNTY
COURT AT LAW NO. ONE OF LUBBOCK COUNTY;
 
                 NOS. 2007-445080, 2009-456184;
HON. STUART MESSER, PRESIDING
                                               _______________________________
 
                                                           On
Motion to Dismiss
                                               _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellant Anthony
Calderon, by and through his attorney, has filed a motion to dismiss his appeals
because he no longer desires to prosecute them. 
Without passing on the merits of the case, we grant the motions to
dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and
dismiss the appeals.  Having dismissed
the appeals at appellant=s request, no motions for
rehearing will be entertained, and our mandates will issue forthwith.
 
Do
not publish.                                                            Per Curiam